                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff/Respondent,                        Criminal No. 15-cr-20089-3
                                                   Civil No. 19-cv-12017
v.                                                 Hon. Matthew F. Leitman

D3, JAMAR HARRIS.,

     Defendant/Petitioner.
__________________________________________________________________/

                                  JUDGMENT

      For the reasons stated in the Court’s Order entered and filed on September 30,

2019, Defendant/Petitioner’s Motion to Vacate Under 28 U.S.C. § 2255 is DENIED

and judgment is entered in favor of Plaintiff/Respondent.

                                             DAVID J. WEAVER
                                             CLERK OF COURT


                                      By:    s/Holly A. Monda
                                             Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: October 1, 2019
Flint, Michigan




                                         1
